Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, 15 May 1784
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin



A Versailles le 15. mai 1784

Cette lettre, Monsieur, vous sera remise par m. de chateaufort, qui se rendra incessament en amerique en qualité de notre Consul général à Charlestown, c’est le même par qui vous aviéz bien voulu m’envoyer une letre pour M. le Dr. Price. M. de Chateaufort a desiré d’être connu de vous, et je l’ai assûré que vous lui feriez accueil. J’y serai personnellement on ne peut pas plus sensible, etant depuis bien longtems attaché a M. de chateaufort. J’ai l’honneur d’etre avec un très Sincère attachement, Monsieur, votre trés humble et tres-obeissant Serviteur

de Rayneval

 
Notation: De Rayneval 15 May 1784
